DETAILED ACTION
This office action is in response to the after final filed on 08/04/2022. Claims 1-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 08/04/2022, with respect to claims 1-2, 5, 11-12, 15 and 19-21 have been fully considered and are persuasive.  The 35 U.S.C. 103 of claims 1-2, 5, 11-12, 15 and 19-21 has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method for optimizing structure similarity index in video coding.
Prior art:
Coulombe (US 2010/0150459) 
Topiwala (US 2014/0307785) 
Zare (US 2021/0104076)

	The closest prior art Coulombe, paragraphs 13-14 discloses generating a data-set, comprising transcoding parameters generated by performing an optimal quality transcoding of a set of training images in a training image set T to produce a highest quality transcoded training image for each training image… The Quality Metric Computation Unit (c32) comprises a computational means for determining a Structural SIMilarity (SSIM) index indicating similarity between the training image and the transcoded training image.
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “the training data including a rate-distortion cost function dependent on a similarity index comprising at least one of structure similarity index (SSIM) or multi-scale structural similarity index (MS-SSIM); training a rate-distortion optimization (RDO) model using the training data”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.  Claims 1-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481